UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-2230



JODY M. BOWER,

                                              Plaintiff - Appellant,

          versus


JO ANNE BARNHART,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. Pamela Meade Sargent,
Magistrate Judge. (CA-02-147-2)


Submitted:   February 27, 2004             Decided:   March 24, 2004


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jody M. Bower, Appellant Pro Se. James Anthony Winn, Assistant
Regional Counsel, Philadelphia, Pennsylvania; Julie C. Dudley,
Assistant United States Attorney, Roanoke, Virginia; David Fallon
Chermol, OFFICE OF THE GENERAL COUNSEL, Philadelphia, Pennsylvania,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jody   M.   Bower   appeals    the   district   court’s   order*

affirming the Commissioner of Social Security’s decision denying

Social Security Disability (“DIB”) and Supplemental Security Income

(“SSI”) benefits.      We must uphold the district court’s disability

determination if the decision is supported by substantial evidence

and the correct law was applied. See 42 U.S.C. § 405(g) (2000);

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). We have reviewed

the record and the district court’s order and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Bower v. Barnhart, No. CA-02-147-2 (W.D. Va. Aug. 13,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




     *
      The parties consented to the magistrate judge’s jurisdiction
pursuant to 28 U.S.C. § 636(c) (2000).

                                  - 2 -